t c summary opinion united_states tax_court jimmie l clemons petitioner v commissioner of internal revenue respondent docket no 20040-03s filed date jimmie l clemons pro_se jeanne gramling and blake w ferguson for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year after concessions the issue for decision is whether petitioner must include in his gross_income gambling winnings of dollar_figure for taxable_year the amount of petitioner’s social_security_benefits received during taxable_year that must be included in hi sec_2001 gross_income is a computational matter and will be resolved by our decision on the unreported gambling income issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in flat rock north carolina on the date the petition was filed in this case 1at trial respondent conceded that the amount of the deficiency for taxable_year set forth in the notice_of_deficiency was not correct instead respondent claims that the correct deficiency is dollar_figure 2at trial respondent conceded that petitioner was entitled to schedule a deductions for taxable_year of dollar_figure and dollar_figure for gambling_losses and charitable_contributions respectively 3if the dollar_figure gambling winnings are included in petitioner’s gross_income he must also include social_security_benefits received of dollar_figure in his gross_income for taxable_year pursuant to sec_86 petitioner timely filed his federal_income_tax return for the taxable_year on form_1040 u s individual_income_tax_return for taxable_year petitioner reported capital_gain income of dollar_figure petitioner did not report any other income petitioner also claimed a personal_exemption and the standard_deduction petitioner did not attach a schedule a itemized_deductions to his form_1040 during taxable_year petitioner was retired petitioner gambled at harrah’s cherokee smokey mountain casino cherokee casino and during taxable_year petitioner received gambling winnings of dollar_figure from cherokee casino both petitioner and respondent received seven forms w-2g certain gambling winnings for taxable_year all seven of which were from cherokee casino in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for a total of dollar_figure petitioner attached these forms w-2g to hi sec_2001 form_1040 but as previously stated he did not report the amounts as gross_income from these forms w-2g respondent determined that petitioner had unreported gambling income of dollar_figure for taxable_year accordingly in the notice_of_deficiency for taxable_year dated date respondent determined that petitioner must include gambling winnings in the amount of dollar_figure in his gross_income respondent also determined that petitioner was entitled to schedule a itemized miscellaneous deductions in the amount of dollar_figure rather than the standard_deduction and respondent further determined that petitioner must include taxable social_security_benefits of dollar_figure in his gross_income for taxable_year the taxable social_security income was computed pincite percent of the total amount of dollar_figure which petitioner received as social_security_benefits during taxable_year after the issuance of the notice_of_deficiency but before trial respondent conceded that he failed to allow petitioner a personal_exemption and understated the allowable itemized miscellaneous deductions in his computation of the deficiency reflected in the notice_of_deficiency as previously noted at trial respondent conceded that petitioner was entitled to schedule a itemized miscellaneous deductions of dollar_figure consisting of dollar_figure for gambling_losses incurred by petitioner during taxable_year and dollar_figure for charitable_contributions made by petitioner during taxable_year respondent also conceded at trial that the correct amount of the deficiency for taxable_year was dollar_figure discussion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations to be in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue we decide the issue in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 petitioner contends that his dollar_figure gambling winnings need not be included in his gross_income because he had gambling_losses to offset these winnings respondent however contends that petitioner must include his gambling winnings in his gross_income and is then entitled to a schedule a miscellaneous itemized_deduction for his gambling_losses the present problem seems to be that petitioner steadfastly rejects or ignores certain basic principles of the federal_income_tax laws petitioner wishes to net his winnings and losses and on his tax_return report in gross_income only the amount of any net gambling winnings petitioner considers as actual income only his capital_gain proceeds and any net gambling winnings petitioner is in error sec_61 defines gross_income as all income from whatever source derived including gambling unless otherwise provided 292_f2d_630 5th cir the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir all realized accessions to wealth are presumed taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation revg 79_tc_398 sec_62 defines adjusted_gross_income and allows expenses of a trade_or_business and certain employee business_expenses to be deducted from gross_income these deductions are sometimes referred to as deductions above_the_line meaning simply that they are deducted from gross_income to arrive at adjusted_gross_income gamblers who are engaged in a trade_or_business of gambling may be able to deduct their gambling_losses above_the_line indeed courts have based their decisions in some cases on the proposition that such a professional gambler may net losses against winnings for purposes of determining what is includable in gross_income see 230_f2d_766 1st cir 66_tc_538 this is not the present case in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses are allowable as a miscellaneous itemized_deduction but only to the extent of gains from such transactions see sec_165 mcclanahan v united_states supra winkler v united_states supra 84_tc_980 lutz v commissioner tcmemo_2002_89 see also stein v commissioner tcmemo_1984_ umstead v commissioner tcmemo_1982_573 the parties agree that during taxable_year petitioner received gambling winnings of dollar_figure at the cherokee casino the parties further agree that petitioner incurred gambling_losses during taxable_year in excess of dollar_figure petitioner did not report the aforesaid gambling winnings as gross_income on hi sec_2001 federal_income_tax return instead petitioner merely offset his gambling income with his sustained gambling_losses and did not report either of these amounts on hi sec_2001 federal_income_tax return petitioner presented no evidence to show that he was a professional gambler nor did he contend that he was a professional gambler on the basis of the evidence in the record we conclude that petitioner was a recreational gambler and not a professional gambler therefore the gambling_losses incurred by petitioner during taxable_year are allowable only as an miscellaneous itemized_deduction on schedule a to the extent of gains from gambling see sec_165 sec_1_165-10 income_tax regs thus petitioner must include his gambling winnings in his adjusted_gross_income and is entitled only then to a schedule a miscellaneous itemized_deduction to the extent of his gains from gambling for his gambling_losses see sec_165 sec_1_165-10 income_tax regs reviewed and adopted as the report of the small_tax_case division to reflect respondent’s concessions and our resolution of the disputed matters decision will be entered under rule
